Citation Nr: 0503639	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  01-07 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating greater than 70 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel 




INTRODUCTION

The appellant had active military service from August 1967 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted service connection for 
PTSD and assigned a 30 percent disability evaluation, 
effective May 11, 2000.  During pendency of the veteran's 
appeal, by rating decision in October 2004, the RO awarded a 
70 percent disability evaluation for service-connected PTSD 
effective May 11, 2000.  Despite the award of the 70 percent 
disability evaluation, the rating schedule provides for a 
maximum schedular rating of 100 percent for service-connected 
PTSD.  Therefore, the appellant's claim of entitlement to an 
initial rating greater than 70 percent for service-connected 
PTSD remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

When the appellant filed his substantive appeal, he requested 
a hearing before a RO hearing officer.  Such a hearing was 
scheduled for July 2, 2002; however, the veteran telephoned 
the RO in June 2002 and canceled the hearing.

The Board additionally notes that the appellant, through his 
representative, appears to have reasonably raised the issue 
of entitlement to a total disability evaluation based upon 
individual unemployability (TDIU).  (See Statement of 
Accredited Representative dated in November 2004).  However, 
as discussed below, a 100 percent schedular disability 
evaluation is being awarded for the appellant's service-
connected PTSD.  Therefore, the appellant's claim for TDIU is 
moot and need not be referred to the RO for further action.  
38 C.F.R. § 4.16(a) (2004); see Green v. West, 11 Vet. App. 
472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994) (where a veteran is entitled to a 100 percent 
schedular evaluation for a service-connected disability, he 
is not eligible for a TDIU evaluation as well); see also 
VAOPGCPREC 6-1999, 64 Fed. Reg. 52,375 (June 7, 1999).


FINDING OF FACT

The appellant's PTSD is manifested by interpersonal 
relationship difficulties, and an inability to retain or 
obtain employment due to almost daily panic attacks, suicidal 
ideation, intrusive thoughts and nightmares, hypervigilance, 
increased startle response, avoidance, anger and 
irritability, and difficulty sleeping.  


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.3, 4.7, 
4.125, 4.126, 4.129, 4.130 (Diagnostic Code 9411) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Having examined the evidence of record in light of all 
provisions of applicable law, the Board will grant a 100 
percent disability rating for the appellant's service-
connected PTSD.  The appeal will be granted on the basis of 
the benefit-of-the-doubt rule as mandated in 38 U.S.C.A § 
5107(b) (2002); see Ashley v. Brown, 6 Vet. App. 52, 59 
(1993) (observing the applicability of the rule where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," and mandating that the veteran 
shall prevail upon the issue).

Disability ratings are intended to compensate for impairment 
in earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2004).  Because the appellant 
challenged the initial rating assigned for his PTSD disorder, 
the entire body of evidence is for consideration.  Consistent 
with the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999).

The law also provides that it is necessary to evaluate the 
disability from the point of view of the appellant working or 
seeking work, 38 C.F.R. § 4.2 (2004), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the appellant's favor.  38 C.F.R. § 4.3 (2004).  If there is 
a question as to which evaluation to apply to the appellant's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  

The appellant's service-connected psychiatric disorder is 
evaluated under Diagnostic Code 9411.  The regulations 
establish a general rating formula for mental disorders.  
38 C.F.R. § 4.130 (2004).  Ratings are assigned according to 
the manifestation of particular symptoms.  However, the use 
of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV (American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  Id.

The criteria for a 70 percent disability rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships.

The criteria for the maximum schedular (100 percent) rating 
are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130.

The appellant contends that an initial rating greater than 70 
percent is warranted under the circumstances of his case.  
Specifically, the appellant contends that his PTSD 
symptomatology, to include interpersonal relationship 
difficulties, inability to retain or obtain employment, 
almost daily panic attacks and suicidal ideation, intrusive 
thoughts and nightmares, hypervigilance, increased startle 
response, avoidance, anger and irritability, and difficulty 
sleeping more accurately reflects the criteria for a 100 
percent disability evaluation.  (See Veteran's Lay 
Statements, September 2001 and March 2004).

The Board has reviewed all of the evidence of record with 
respect to the severity of the appellant's service-connected 
PTSD, to include, but not limited to, service medical 
records, VA examination records, VA outpatient treatment 
records, and the appellant's own contentions.  The 
appellant's VA examination record dated in March 2004 shows 
that his PTSD is manifested by complaints of interpersonal 
relationship difficulties, inability to work, almost daily 
panic attacks and suicidal ideation, intrusive thoughts and 
nightmares, hypervigilance, exaggerated startle response, 
avoidance, anger and irritability, and difficulty sleeping.  
The appellant also indicated in March 2004 that he has a 
"tumultuous" relationship with his third wife, and he has 
had limited contact with his six children, and his most 
recent employment was three years earlier.  The March 2004 VA 
examiner's objective findings include, in pertinent part, a 
depressed mood, tearful and congruent affect, suicidal 
ideation, and fair judgment and insight.  The March 2004 VA 
examiner diagnosed the appellant with "moderate to severe" 
PTSD and assigned a Global Assessment of Functioning (GAF) 
score of 50.

With respect to the above diagnosis of PTSD, the March 2004 
VA examiner also specifically indicated that any previously 
conflicting prior evaluations of the appellant's PTSD 
symptomatology are a function of the appellant's tendency to 
"focus on his symptoms making them appear exaggerated."  
Thus, the March 2004 VA examiner concluded that the 
appellant's PTSD symptomatology has "persisted in a variety 
of different interviews."  It was felt that the veteran's 
course with respect to PTSD was a "severe" one.  

A GAF score of 41-50, as indicated above, contemplates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See DSM-IV at 44-47.  
Moreover, a GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).

Previous VA examinations dated in October 1988 and September 
2000 included similar findings.  For example, VA examination 
records from 1988 and 2000 show that the appellant has had 
approximately 150-200 jobs in the past 30 years, and the 
longest period of employment was one and one-half years.  In 
addition, the 1988 and 2000 VA examiners also noted the 
appellant's PTSD symptomatology.

Finally, the appellant's VA outpatient treatment records 
dated from June 2000 to February 2003 also show that the 
appellant's PTSD symptomatology suggests an inability to 
maintain employment.  Most notably VA outpatient mental 
health treatment notes dated in June 2000, January 2001, 
February 2002, July 2002, and February 2003 show that the 
appellant experiences depression and anxiety, problems with 
sleep and irritability, and occasional difficulties with 
memory.  He has had GAF scores of 45 and 49, and it was noted 
at one point that he only left his house three times in the 
previous two months.  Although he experiences periods of 
improved symptoms, it appears that his difficulties due to 
PTSD recur often enough to affect his employability.  
Additionally, the GAF scores, which have been consistently 50 
or lower, strongly suggest unemployability.  

Therefore, the Board concludes that the objective medical 
evidence, and the appellant's statements regarding his 
symptomatology tends to show disability that more nearly 
approximates a 100 percent disability rating.  See 38 C.F.R. 
§ 4.7.  As previously discussed, the appellant has PTSD that 
causes symptoms severe enough to make it difficult for him to 
obtain or retain a job.  His employment history is tortured 
at best, and his symptoms consist of interpersonal 
relationship difficulties, almost daily panic attacks and 
suicidal ideation, intrusive thoughts and nightmares, 
hypervigilance, increased startle response, avoidance, anger 
and irritability, a depressed mood, a blunt affect, and 
difficulty sleeping.  By application of 38 C.F.R. § 4.7, and 
with resolution of reasonable doubt in the veteran's favor, a 
disability rating of 100 percent for service-connected PTSD 
is warranted.

The Board additionally recognizes that the appellant's VA 
outpatient mental health treatment notes dated in July 2000, 
August 2000, November 2000, and March 2001, as well as VA 
examination records dated in September 2000, seem to suggest 
that the appellant's PTSD was improving.  For example, the 
previously mentioned outpatient treatment records show a 
decrease in PTSD symptoms, full affect, and neutral mood 
which enabled the appellant to go "fishing in Canada" in 
August 2000.  The September 2000 VA examiner, although noting 
more severe PTSD symptomatology, also indicated that the 
appellant may be exaggerating his PTSD symptoms, and the 
examiner ultimately assigned a GAF of 55.

With respect to any periods of seeming improvement, the Board 
notes that different examiners, at different times, will not 
describe the same disability in the same language.  38 C.F.R. 
§ 4.1 (2004).  Moreover, evaluation of a service-connected 
disorder requires a review of the appellant's entire medical 
history regarding that disorder and where there is any 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7 (2004).  
Therefore, the Board finds that any improvement of the 
appellant's PTSD was not of a sustainable nature and as such, 
a 100 percent disability evaluation for the appellant's 
service-connected PTSD is warranted from May 11, 2000.  
Fenderson, supra.  


ORDER

Entitlement to a 100 percent disability rating for PTSD is 
granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


